EXHIBIT 10.24

 

OFFER DOCUMENT

 

 

 

 

 

 

 

NEWMONT MINING CORPORATION

2013 STOCK INCENTIVE PLAN

 

 

 

 

 

 

 

OFFER OF DIRECTOR STOCK UNITS

TO AUSTRALIAN RESIDENT DIRECTORS

 

 

 

 

 

 

 

 

Investment in shares involves a degree of risk.  Directors who elect to
participate in the Plan (as defined herein) should monitor their participation
and consider all risk factors relevant to the acquisition of shares of Common
Stock under the U.S. Plan as set out in this Offer Document and the attached
documents.

 

The information or advice contained in this Offer Document and the Additional
Documents is general information only.  It is not advice or information specific
to each Director’s particular circumstances.  Directors should consider
obtaining their own financial product advice from an independent person who is
licensed by the Australian Securities and Investments Commission to give such
advice.

 

 





--------------------------------------------------------------------------------

 



NEWMONT MINING CORPORATION

2013 STOCK INCENTIVE PLAN

OFFER OF DIRECTOR STOCK UNITS

TO AUSTRALIAN RESIDENT DIRECTORS

This Offer Document sets out information regarding the grant of Director Stock
Units (“DSUs”) under the Newmont Mining Corporation 2013 Stock Incentive Plan
(the “Plan”) to eligible Australian resident directors of Newmont Mining
Corporation (“Newmont”) and its Australian Affiliates.

Terms defined in the Plan have the same meaning in this Offer Document.

The purpose of the Plan is to enhance Newmont’s and the Affiliates’ ability to
attract and retain highly qualified personnel while enhancing the long-term
performance and competitiveness of Newmont and the Affiliates.  The Plan seeks
to achieve this purpose by providing for the grant of equity awards, including
DSUs.  

1.         OFFER

This is an offer made by Newmont under the Plan to Eligible Individuals to
accept the DSUs granted under the Plan.

The Plan is supplemented by the terms of this Offer Document and is intended to
comply with the provisions of the Corporations Act 2001, ASIC Regulatory Guide
49 and ASIC Class Order CO 14/1000.

2.         ADDITIONAL DOCUMENTS

In addition to the information set out in this Offer Document, the following
documents provide further information necessary to make an informed investment
decision in relation to your participation in the Plan:

a.           the DSU Agreement, each under the Plan (which forms part of this
Offer Document) (collectively, the “Award Agreement”);

b.           the Plan; and

c.           the Plan Prospectus describing the terms of the Plan (the “Plan
Prospectus”).

(collectively, the “Additional Documents”).

The Plan Prospectus is not a prospectus for the purposes of the Australian
Corporations Act 2001 and has not been modified for Australia.  To the extent
there is any inconsistency between the Offer Document and the Plan Prospectus,
the terms of this Offer Document apply.





-  1  -

--------------------------------------------------------------------------------

 



The Additional Documents set out, amongst other details, the nature of the DSUs
and the consequences of a change in the nature or status of your service
relationship.

3.         RELIANCE ON STATEMENTS

You should not rely upon any oral statements made to you in relation to this
offer.  You should only rely upon the statements contained in this Offer
Document and the Additional Documents when considering your participation in the
Plan.

4.           WHO IS ELIGIBLE TO PARTICIPATE IN THE PLAN?

You are eligible to participate under the Plan if, at the time of the offer, you
are an Australian resident Director of Newmont or its Australian Affiliate and
meet the eligibility requirements established under the Plan.

5.         WHAT ARE THE MATERIAL TERMS OF THE DSUs?

(a)         What are DSUs?

DSUs represent the right to receive shares of Common Stock of Newmont upon
satisfaction of service conditions.  Your DSUs are immediately fully vested and
non-forfeitable; however, shares of Common Stock will only be issued to you
following the date of your retirement from the Board.  The restrictions will be
set forth in the Award Agreement.

Prior to the settlement of your DSUs, you will not be eligible to receive any
dividends or Dividend Equivalent payments.  Upon settlement of the DSUs, you
will be entitled to Dividend Equivalents that accrued during the period from the
date of the Award Agreement until the date such shares of Common Stock are
delivered to you.

(b)         Do I have to pay any money to receive the DSUs?

You pay no monetary consideration to receive the DSUs.  Nor do you pay any
monetary consideration to receive the shares of Common Stock upon vesting.

(c)         How many shares of Common Stock will I receive upon vesting of my
DSUs?

The details of your DSUs and the Common Stock subject to the  DSUs are set out
in the relevant Award Agreement.

(d)         When do I become a stockholder?

You are not a stockholder merely as a result of holding DSUs, and the DSUs will
not entitle you to vote or receive dividends, notices of meeting, proxy
statements and other materials provided to stockholders until the restrictions
lapse, at which time the DSUs may be converted into an equivalent number of
shares of Common Stock.  In this regard, you are not recorded as the owner of
the Common Stock prior to issuance of such shares of Common Stock.



-  2  -

--------------------------------------------------------------------------------

 



(e)         Can I transfer the DSUs to someone else?

The DSUs are non-transferable until they are issued to you; however, once shares
of Common Stock are issued upon retirement from the Board, the shares of Common
Stock will be freely tradable (subject to Newmont-wide trading policies).

6.         WHAT IS A SHARE OF COMMON STOCK IN NEWMONT?

The Common Stock subject to the DSUs is the common stock of Newmont Mining
Corporation, the U.S. parent corporation.  The common stock of a U.S.
corporation is analogous to ordinary shares of an Australian corporation.  Each
holder of Common Stock is entitled to one vote for every share of Common Stock.

Dividends may be paid on the Common Stock out of any funds of Newmont legally
available for dividend at the discretion of Newmont.

The Common Stock is listed and may be traded on a number of stock exchanges,
including the New York Stock Exchange, under the symbol “NEM.”

The Common Stock is not liable to any further calls for payment of capital or
for other assessment by Newmont and has no sinking fund provisions, pre-emptive
rights, conversion rights or redemption provisions. 

7.         HOW CAN I ASCERTAIN THE CURRENT MARKET PRICE IN AUSTRALIAN DOLLARS?

You may ascertain the current market price of the Common Stock as traded on the
New York Stock Exchange at https://www.nyse.com/index under the symbol “NEM.”

The Australian dollar equivalent of that price can be obtained at:
http://www.rba.gov.au/statistics/frequency/exchange-rates.html.

This will not be a prediction of what the market price per share of Common Stock
will be when the DSUs vest and are settled or the applicable exchange rate on
the actual date of vesting or settlement.

8.         WHAT ADDITIONAL RISK FACTORS APPLY TO AUSTRALIAN RESIDENTS'
PARTICIPATION IN THE PLAN?

Australian residents should have regard for risk factors relevant to investment
in securities generally and, in particular, to the holding of the Common Stock. 
For example, the price at which Common Stock is quoted on the New York Stock
Exchange market may increase or decrease due to a number of factors.  There is
no guarantee that the price of the Common Stock will increase.  Factors which
may affect the price of Common Stock include fluctuations in the domestic and
international market for listed stocks, general economic conditions, including
interest rates, inflation rates, commodity and oil prices, changes to government
fiscal, monetary or regulatory policies, legislation or regulation, the nature
of the markets in which Newmont operates and general operational and business
risks.  You should be aware that in addition to fluctuations in

-  3  -

--------------------------------------------------------------------------------

 



value caused by the fortunes of Newmont, the value of Common Stock you may hold
will be affected by the U.S.$/A$ exchange rate.  Participation in the Plan
involves certain risks related to fluctuations in this rate of exchange.

9.         PLAN MODIFICATION, TERMINATION, ETC.

The Board may amend, alter, suspend, discontinue or terminate the Plan, or any
portion of the Plan, at any time.  No such modification, alteration, amendment,
suspension or termination of the Plan, however, shall adversely affect an
Eligible Individual’s rights to a grant previously made without his or her
consent, except any such amendment made to comply with applicable law, tax
rules, stock exchange rules or accounting rules.

10.       WHAT ARE THE AUSTRALIAN TAXATION CONSEQUENCES OF PARTICIPATION IN THE
PLAN?

The following is a summary of the income tax consequences as of April 2018 for
an Australian resident who is awarded DSUs under the Plan. 

We note that for DSUs granted under the Plan prior to 1 July 2015, different
employee share scheme rules apply.  The following taxation summary applies only
to DSUs granted on or after 1 April 2018.  If you hold DSUs granted before 1
July 2015, please consult with your personal tax advisor on the applicable tax
treatment.

This summary is necessarily general in nature and does not purport to be tax
advice in relation to an actual or potential recipient of DSUs.  

If you are a citizen or resident of another country for local tax law purposes
or if you transfer employment and/or residency to another country after the DSUs
are granted to you, the information contained in this summary may not be
applicable to you.  You are advised to seek appropriate professional advice as
to how the tax or other laws in Australia and in your country apply to your
specific situation.

If you are awarded DSUs under the Plan, you should not rely on this summary as
anything other than a broad guide, and you are advised to obtain independent
taxation advice specific to your particular circumstances.

(a)             What is the effect of the grant of the DSUs?

 

The Australian tax legislation contains specific rules, in Division 83A of the
Income Tax Assessment Act 1997, governing the taxation of shares and rights
(called “ESS interests”) acquired by employees under employee share
schemes.  The DSUs granted under the Plan should be regarded as a right to
acquire shares and accordingly, an ESS interest for these purposes.

Your assessable income includes any discount in relation to the acquisition of
an ESS interest at grant, unless either the ESS interest is either (i) subject
to a “real risk of forfeiture” or (ii) you are genuinely restricted from
immediately disposing of the ESS interest and there is a statement in the
Additional Documents that deferral is to apply, in which case you will be
subject to deferred taxation.



-  4  -

--------------------------------------------------------------------------------

 



In the case of the DSUs, the real risk of forfeiture test requires that:

(i)   there must be a real risk that, under the conditions of the Plan, you will
forfeit the DSUs or lose them (other than by disposing of them or in connection
with the vesting of the DSUs); or

(ii) there must be a real risk that if your DSUs vest, under the conditions of
the Plan, you will forfeit the underlying shares of Common Stock or lose them
other than by disposing of them.

The terms of your DSUs award are set out in the Additional Documents.  As the
DSUs are fully vested and non-forfeitable at grant, your DSUs will not satisfy
the real risk of forfeiture test.  However, as your DSUs are non-transferable
and the Additional Documents contain a statement that tax deferral is to apply,
you will be subject to deferred taxation (i.e., you generally should not be
subject to tax when the DSUs are granted to you).

(b)             When will I be taxed if my DSUs are eligible for tax deferral?

 

You will be required to include an amount in your assessable income for the
income year (i.e., the financial year ending 30 June) in which the earliest of
the following events occurs in relation to the DSUs (the “ESS deferred taxing
point”):

(i)   when there are no longer any genuine restrictions on the disposal of the
DSUs; or

(ii) when the DSUs are settled in Common Stock and there no genuine restriction
on the disposal of the resulting Common Stock (if such restrictions exist, the
taxing point is delayed until they lift);

(ii) cessation of relevant employment – you cease relevant employment when you
are no longer employed by your employer or any entity in the Company group (but
see Section 10(e) below),

Generally, this means that you will be subject to tax when your DSUs vest (or at
the first time after vesting that any genuine restrictions on disposal of the
underlying shares of Common Stock cease to apply).  However, the ESS deferred
taxing point for your DSUs will be moved to the time you sell the underlying
shares of Common Stock if you sell the shares of Common Stock within 30 days of
the original ESS deferred taxing point (i.e., typically within 30 days of
vesting).

In addition to income taxes, the assessable amount may be subject to Medicare
Levy and surcharge (if applicable).

(c)             What is the amount to be included in my assessable income if an
ESS deferred taxing point occurs?

 

The amount you must include in your assessable income in the income year in
which the ESS deferred taxing point occurs in relation to your DSUs will be the
difference between the “market value” of the underlying shares of Common Stock
at the ESS deferred taxing point and the cost

-  5  -

--------------------------------------------------------------------------------

 



base of the DSUs (which should be nil because you do not have to pay anything to
acquire the DSUs or the underlying shares of Common Stock).

If, however, you sell the underlying shares of Common Stock within 30 days of
the original ESS deferred taxing point, the amount to be included in your
assessable income in the income year in which the sale occurs will be equal to
the difference between the sale proceeds and the cost base of the DSUs (which,
again, should be nil).

(d)             What is the market value of the underlying shares of Common
Stock?

 

The “market value” of the DSUs or the underlying shares of Common Stock, as
applicable, at the ESS deferred taxing point is determined according to the
ordinary meaning of “market value” expressed in Australian currency.  The
Company will determine the market value in accordance with guidelines prepared
by the Australian Taxation Office.

The Company has the obligation to provide you with certain information about
your participation in the Plan at certain times, including after the end of the
income year in which the ESS deferred taxing point occurs.  This may assist you
in determining the market value of your DSUs or underlying shares of Common
Stock at the ESS deferred taxing point.  However, this estimate may not be
correct if you sell the shares of Common Stock within 30 days of the vesting
date, in which case it is your responsibility to report and pay the appropriate
amount of tax based on the sales proceeds.

(e)             What happens if I cease employment before my DSUs vest?

 

If you cease employment with your employer prior to the vesting date of some or
all of your DSUs and the DSUs do not vest upon termination of employment (i.e.,
they are forfeited), you may be treated as having never acquired the forfeited
DSUs in which case, no amount will be included in your assessable income.

(f)              What happens if I sell my shares of Common Stock?

 

If you sell the shares of Common Stock acquired upon vesting of your DSUs within
30 days of the original ESS deferred taxing point, your ESS deferred taxing
point will be shifted to the date of sale for purposes of determining the amount
of assessable income as described in Section 11(c) and you will not be subject
to capital gains taxation.

If you sell the shares of Common Stock acquired upon vesting of your DSUs more
than 30 days after the original ESS deferred taxing point, you will be subject
to capital gains taxation to the extent that the sales proceeds exceed your cost
base in the shares of Common Stock sold, assuming that the sale of shares of
Common Stock occurs in an arm’s length transaction (as will generally be the
case provided that the shares of Common Stock are sold through the New York
Stock Exchange).  Your cost base in the shares of Common Stock will generally be
equal to the market value of the shares of Common Stock at the ESS deferred
taxing point (which will generally be the vesting date) plus any incremental
costs you incur in connection with the sale (e.g., brokers fees).



-  6  -

--------------------------------------------------------------------------------

 



The amount of any capital gain you realize must be included in your assessable
income for the year in which the shares of Common Stock are sold.  However, if
you hold the shares of Common Stock for at least one year prior to selling
(excluding the dates you acquired and sold the shares of Common Stock), you may
be able to apply a discount to the amount of capital gain that you are required
to include in your assessable income.  If this discount is available, you may
calculate the amount of capital gain to be included in your assessable income by
first subtracting all available capital losses from your capital gains and then
multiplying each capital gain by the discount percentage of 50%.

You are responsible for reporting any income you realize from the sale of shares
of Common Stock acquired upon vesting of DSUs and paying any applicable taxes
due on such income.

If your sales proceeds are lower than your cost basis in the shares of Common
Stock sold (assuming the sale occurred in an arm’s length transaction), you will
realize a capital loss.  Capital losses may be used to offset capital gains
realized in the current tax year or in any subsequent tax year, but may not be
used to offset other types of income (e.g., salary or wage income).

(g)             What are the taxation consequences if a dividend is paid on the
shares of Common Stock?

 

If your DSUs are settled in shares of Common Stock and you become a stockholder
of the Company, you may be entitled to dividends, if the Board, in its
discretion, declares a dividend.  Any dividends paid on shares of Common Stock
will be subject to income tax in Australia in the income year in which they are
paid.  The dividends are also subject to U.S. federal withholding tax.  You may
be entitled to a foreign income tax offset against your Australian income tax
for the U.S. federal income tax withheld on any dividends.

(h)             Will I be subject to withholding and reporting?

 

In general, your employer will not be subject to any income tax withholding
obligations in connection with your DSUs so long as you have provided your Tax
File Number (“TFN”) or Australian Business Number (“ABN”) (as the case
requires). Instead, you will be personally responsible for reporting on your tax
return and paying any tax liability in relation to the DSUs and any shares of
Common Stock issued to you at vesting.  In addition, you will be responsible for
reporting any capital gains or losses you realize from the sale of the shares of
Common Stock and paying the applicable taxes.  

However, your employer will provide you (generally, no later than 14 July after
the end of the year) and the Commissioner of Taxation (generally, no later than
14 August after the end of the year) with a statement containing certain
information about your DSUs in the income year in which the original ESS
deferred taxing point occurs.  This statement will include an estimate of the
market value of the underlying shares of Common Stock at the taxing point. 

Please note, however, that, if you sell the shares of Common Stock within 30
days of the ESS deferred taxing point, your taxing point will not be at the
original ESS deferred taxing point, but will be the date of sale; as such, the
amount reported by your employer may differ from your actual taxable amount
(which would be based on the value of the shares of Common Stock when sold,

-  7  -

--------------------------------------------------------------------------------

 



rather than at the ESS deferred taxing point).  You will be responsible for
determining this amount and calculating your tax accordingly.

11.       WHAT ARE THE U.S. TAXATION CONSEQUENCES OF PARTICIPATION IN THE PLAN?

Australian residents who are not U.S. citizens or tax residents should not be
subject to U.S. tax by reason only of the grant or vesting of the DSUs and/or
the sale of shares of Common Stock, except as described in section 10(g)
above.  However, liability for U.S. tax may accrue if an Australian resident is
otherwise subject to U.S. tax.

This is only an indication of the likely U.S. tax consequences for an Australian
resident who is granted DSUs under the Plan.  You should seek your own advice as
to the U.S. tax consequences of your participation in the Plan.

 

*         *          *          *          *

We urge you to carefully review the information contained in this Offer Document
and the Additional Documents.

Yours sincerely,

NEWMONT MINING CORPORATION

 

-  8  -

--------------------------------------------------------------------------------